Title: To Alexander Hamilton from Tench Coxe, [3 January 1794]
From: Coxe, Tench
To: Hamilton, Alexander



[Philadelphia, January 3, 1794]
Sir

I have the honor to inform you that there is a tariff or table of duties, free articles &ca. established by the Government of France which must throw great light upon your enquiries of the 1st. instant. This document must doubtless be in the Secretary of States office and could be furnished for the necessary time by Mr. Randolph. Mr de la forest shewed me a copy of it but he has since departed from the U. S.
Tobacco has been excluded from the farmers general’s monopoly, which object was much pressed by the Marquis de la Fayette, and by the most intelligent Merchants & planters of the U. S. It was some time ago placed under an extra duty of 6₶. 15s. ⅌ 100 lb. french weight, which however was preceeded by a greater tonnage here on french ships in the same trades, than on our own, and by 10 ⅌ Ct. more duty on goods in french ships than in our own. This duty of 6₶. 15s. however has been since reduced, considerably and I believe it now stands at 2₶. 10s. ⅌ 100 lb, french, equal to about a Louis d’or ⅌ hhd. This, if it were in Specie, would be a very serious matter, & so it was probably intended but we are considerably favored by the deprecition, this a circumstance hardly contemplated by the french Legislature.
I understand that the state of duties, prohibition, &ca. in the late report of Mr. Jefferson were exhibited in Notes to the different foreign Ministers—tho I do not know how far the statement was confirmed by them, but this I presume could be ascertained in your next conference with Mr. Randolph.
I shall pursue the enquiry directed by you but as I have heretofore obtained much of my information from three public & private french gentlemen now dead or absent, and as I do not know the present consul of France I have not yet been able to satisfy my mind. In the mean time I thought the above information might be useful.
I have the honor to be, sir   Yr. Most obedt. Servant

Tench Coxe
January 3d. 179[4]

